Case 5:19-cr-50079-TLB Document 51 Filed 06/23/20 Page 1 of 1 PagelD #: 111

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA PLAINTIFF
Vv. CASE NO. 5:19-CR-50079-001
PAUL PETERSEN DEFENDANT

WAIVER OF PERSONAL APPEARANCE
| understand | have the absolute right to appear in person before the Court. After

consulting with counsel, however, | choose to waive my right to appear in person for my
change of plea hearing and opt instead to appear via video conference.

Date: Una Co ne Pi

Defefidant’s, Signature
we

PEG bo

Signature of Defendant's Attorney

ricer tf Plerimel

Printed Name of Defendant's Attorney
